TYSON, C. J.
That part of the oral charge to- which an exception was reserved was unobjectionable. It asserted a correct proposition of law, and was not abstract.
*3Tlie question of defendant’s guilt was one clearly for tlie determination of the jury. There was, therefore, no error in refusing the affirmative charge requested by defendant. The other charge refused to defendant ignored those tendencies of the testimony, upon which it was open to the jury to find that defendant aided, abetted, incited, or encouraged his son to fire the fatal shot; and if he did one or all of these things he was guilty, if his son was guilty, although there may not have existed any prearrangement or conspiracy between them to kill Yelverton, or to do some other criminal act which resulted in his death. — Thomas v. State 130 Ala. 62, 30 South. 391, and cases therein cited.
Affirmed.
Dowdell, Anderson, and McClellan, JJ., concur.